      Case 2:17-cv-10721-JTM-JVM Document 432 Filed 06/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.
                                                     Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.

                                             ORDER

       Considering the Motion for Leave to File Sur-Reply in Opposition to Plaintiffs’ Motion to

Compel Further Discovery,

       IT IS HEREBY ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the Sur-Reply in Opposition to Plaintiffs’ Motion to

Compel Further Discovery shall be filed into the record, along with its exhibits.

       New Orleans, Louisiana, this 21st day of June, 2021.


                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
